Title: To John Adams from Richard Peters, 28 May 1789
From: Peters, Richard
To: Adams, John


          
            Dear Sir
            Belmont. May 28. 1789
          
          Until I met with your Letter to Day I could not conceive I had been so remiss as not before this Time to have acknowledged the Favour of it. It lay in Town for some Days & I was mortified at not receiving it soon enough to pay the wished for Attention to Mr Beal who left the Letter at a Friend’s House in the City & tho’ I made every Enquiry after that Gentleman I had not the Pleasure of finding him & presume his Stay was short. I shall, tho’ unfortunate in this be extremely happy in noticing any Person you honour me with recommending. I thank you very much for your Attention to Mr Delany who I believe stands well enough with the Generality of those he depends on to gratify his Wishes which are very much united with those of the People in the City among whom his Friends in this Persuit are very numerous.
          It is not for me, not perfectly informed, to judge of “Men or Measures.” But it seems as if we should get right at last for I believe the Men are well inclined & the Measures have then the best Chance. The public Curiosity is to be sure eager enough but I am not clear that the public should know too much. I mean by this that the Differences of Opinion in a Body collected from so many Quarters & having so many clashing Interests to attend to as the Congress now have will give an Air of Levity & Disunion tho’ the Result of the Debates be never so salutary. The first Congress had better Reasons for keeping their Squabbles to themselves as we had then both public & private Enemies in our Country. Yet I believe the People continued their Confidence in them the longer for not being well acquainted with what passed behind the Curtain. They certainly had not the Confidence of the People in a higher Degree than the present Congress & I therefore wish (what I assuredly trust will happen) that the present Government will not fail to do the Business thoroughly before the Novelty is over & the public Enthusiasm grows vapid. You recollect better than I can tell you many capital Arrangements that might have been made in the early Stages of our Affairs which never could be afterwards effected. The Apprehensions then that the Government was not on solid Foundations but was unpalateable to many, did at that Time Mischief & there seems to be some such Shades in our present Picture. They arise from excellent Motives but I think there is Wisdom & Virtue enough in our Government to direct bold

& decided Measures without Risque. Festina lente is a good Maxim but it may be carried too far. My Impatience may have dictated these Ideas which I would not express to every body. But I really fear that the Complaisance shewed to the Opposers of our Government & the Arguments that this that or the other Measure will distract displease & disgust the People are of worse Consequence than being of little Weight. I believe that any tolerable Measures by which we can regain our Character & support our Government will go down among the Federalists & as to many of the Antis Nothing will please them. But the Government seems yet like a good Clock without a proper Pendulum to regulate its Motions. No preconcerted Plans are brought forward but every one is left to form one for himself. I hope when the Executive is filled up in its auxiliary Parts & the Principals in the Government with the Ministers form a kind of Cabinet Council, Measures will be well digested, Plans formed & Business accelerated. In this Case I depend on the prudent Foresight & thoughtful Temper of our excellent President & have no small Reliance in yours Knowledge of our own Affairs as well as the political Researches you are accustomed to make on the great Scale. These with the good Dispositions both of you possess will ensure Influence which, when virtuously directed as I am sure it will be is absolutely necessary to regulate the Vibrations of a popular Assembly. In Great Britain Influence is to be sure prostituted, but with all its Evils it gives Stability to their Government & Promptitude to their Measures. An Influence is gained there by the Distribution of Offices & Douceurs. But here virtuous Persuits & a superior Knowledge of Affairs gained by the Habit of attending to them will give it to those who from their Stations ought to possess it. You must excuse these Speculations of mine which are thrown out more to gain than give Information. If my worthy Friend Smith be with you present to him my sincere Regards & be assured of the respectful Esteem with which I am, Dear Sir, / Your very obed Servt
          
            Richard Peters
          
        